UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 DYNAMIC VENTURES CORP. (Exact name of registrant as specified in its charter) Delaware 333-163913 46-0521574 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 8776 East Shea Blvd. Suite B3A-615 Scottsdale, Arizona 85260 (Address of principal executive offices) (480) 968-0207 (Registrant’s Telephone Number) (Former name or former address, if changed since last report) Copy of all Communications to: Carrillo, Huettel and Zouvas, LLP 3033 Fifth Avenue, Suite 400 San Diego, CA 92103 phone: 619.546.6100 fax: 619.546.6060 Securities to be registered pursuant to Section 12(b) of the Act:None If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. ¨ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box.x Securities Act registration statement file number to which this form relates:333-163913 Securities to be registered pursuant to Section 12(g) of the Act: Title of each class to be so registered Common Shares, par value $0.0001 per share Page - 1 INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1.Description of Registrant’s Securities to be Registered Dynamic Ventures Corp. (the “Registrant”) hereby incorporates by reference the description of its common stock to be registered hereunder in the section captioned “Description of Securities” in the Registrant’s Registration Statement on Form S-1/A (File No. 333-163913), as amended and filed with the U.S. Securities and Exchange Commission (the “Commission”) on March 16, 2010 (the “Registration Statement”). Item 2.Exhibits The following exhibits are incorporated herein by reference: Exhibit Description Reference Articles of Incorporation Incorporated herein by reference to Exhibit 3.1 to our Form S-1 filed on December 22, 2009. ByLaws Incorporated herein by reference to Exhibit 3.2 to our Form S-1 filed on December 22, 2009. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. DYNAMIC VENTURES CORP. Date:April 7, 2011
